Citation Nr: 1029124	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  03-18 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1974.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2004.  A transcript of 
the hearing is associated with the claims file.  During the 
hearing, he submitted additional evidence with a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304.

In February 2005 and April 2007, the Board remanded this case for 
further development.  Specifically, the April 2007 remand 
required the RO via the Appeals Management Center (AMC) to 
contact National Archives to obtain the deck logs from USS Kansas 
City to verify the Veteran's claimed in-service stressors of an 
April 1973 fire aboard the ship and/or an incident in July or 
August 1973 in which another seaman threatened to blow up the 
ship with a hand grenade, which was a more specific restatement 
of the February 2005 remand instruction; to obtain Social 
Security Administration (SSA) records for any award of disability 
benefits to the Veteran; to identify and obtain any additional 
private medical records related to the Veteran's treatment for 
PTSD; and to schedule the Veteran for a VA psychiatry examination 
in conjunction with this claim.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy, nor has 
he alleged a stressor related to fear of hostile military or 
terrorist activity.

2.  The record does not include corroborating evidence of the 
Veteran's alleged stressors of a fire aboard the USS Kansas City, 
an incident in which a seaman threatened to blow up the ship with 
a hand grenade, or the Veteran going overboard.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
if VCAA notice is provided after the initial decision, such a 
timing error can be cured by a subsequent content-complying 
notice and readjudication of the claim, as in a Statement of the 
Case (SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In December 2003, the Veteran received a notice letter, which 
notified him of what information and evidence was needed to 
substantiate his claim of service connection for hypertension, as 
well as what information and evidence must be submitted by the 
claimant, and what information and evidence would be obtained by 
VA.  In addition, in May 2007, the RO sent the Veteran a letter 
that informed him how the disability ratings and effective dates 
are assigned, as required by Dingess.  The RO sent the Veteran a 
SSOC in April 2010.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) 
who chairs a hearing fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the VLJ did not specifically note that basis of the 
prior determination.  However, the Veteran's representative began 
his line of questioning by eliciting testimony from the Veteran 
regarding his claimed in-service stressors, which demonstrates 
actual knowledge of the prior determinations finding that these 
stressors were not established.  In addition, the VLJ sought to 
identify any pertinent evidence not currently associated with the 
claims folder that might have been overlooked or was outstanding 
that might substantiate the claim by asking the Veteran if he had 
undergone a medical court or psychiatric board during service and 
asking the Veteran and his brother questions regarding the onset 
of his symptoms and the beginning of his treatment.  Moreover, 
neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified 
any prejudice in the conduct of the Board hearing.  By contrast, 
the hearing focused on the elements necessary to substantiate the 
claim and the Veteran, through his testimony, demonstrated that 
he had actual knowledge of the element necessary to substantiate 
his claim for benefits.  Specifically, the Veteran and his 
representative focused on the alleged stressors and tried to 
establish the specific time period in which they occurred.  As 
such, the Board finds that, consistent with Bryant, VLJ complied 
with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the 
Board can adjudicate the claim based on the current record.

Regarding the duty to assist, the Board is not aware of the 
existence of additional relevant evidence in connection with the 
Veteran's claims that VA has not sought.  Service treatment 
records, VA treatment records, private treatment records, VA 
medical examination results, lay statements of the Veteran and 
others, and statements of his representative have been associated 
with the record.  In addition, in compliance with the Board's 
April 2007 remand instructions, the AMC contacted that National 
Archive to obtain the deck logs from USS Kansas City; requested 
records from SSA; requested, in a May 2007 VCAA notice letter, 
that the Veteran inform VA of any additional healthcare providers 
who had treated him for PTSD since service; and scheduled him for 
a VA examination in February 2010.  In April 2010, the AMC issued 
a formal finding of lack of information required to corroborate 
the Veteran's claimed in-service stressors, which detailed the 
AMC's efforts to obtain corroborating records including a review 
of the ship logs for the entire period that the Veteran was 
aboard, a response from the U.S. Army Joint Services and Records 
Research Center (JSRRC) in which JSRRC stated that a review of 
the 1973 command history and the April/July 1973 deck logs did 
not result in any verification of the Veteran's allegation, and a 
review of the Veteran's service treatment and personnel records.  
A search for Social Security Administration records in July 2007 
produced negative results.  Thus VA has complied with the April 
2007 remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
Board finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Analysis

As an initial matter, the Board recognizes the recent decision of 
the U.S. Court of Appeals for Veterans Claims, Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found 
that the Board erred in not considering the scope of the 
Veteran's claim for service connection for PTSD as including any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  In this case, the record reflects 
a diagnosis of and treatment for schizophrenia.  However, unlike 
Clemons, this veteran's additional mental disability has been 
separately adjudicated first in a July 1994 rating decision and 
subsequently in September 1995.  April 1998, April 2002, June 
2003, and February 2005 rating decisions declined to reopen the 
claim and in a February 2005 decision, the Board likewise 
declined to reopen the Veteran's claim of entitlement to service 
connection for schizophrenia.  Thus the Veteran's diagnosed 
schizophrenia has been adequately addressed in the prior 
adjudications and is not considered within the scope of the 
Veteran's remaining PTSD claim.

The first requirement for service connection for PTSD is medical 
evidence of a current diagnosis of PTSD.  38 C.F.R. § 3.304(f).  
In this case, the Veteran's treatment records do not include a 
diagnosis of PTSD and his March 1974 separation examination noted 
no psychiatric abnormality.  However, VA treatment records, the 
October 2003 VA examination, and the February 2010 VA 
examination, show a current diagnosis of PTSD.  Therefore, the 
first requirement of service connection for PTSD is satisfied.

The second requirement for service connection for PTSD is a link, 
established by medical evidence, between current PTSD symptoms 
and an in-service stressor.  Id.  The February 2010 VA examiner 
found that the Veteran's experiences aboard the USS Kansas City, 
in particular the threat by Robert Miller to take the ship 
hostage, are the primary stressor for the Veteran's PTSD.  Thus, 
the second requirement of service connection for PTSD is 
satisfied.

The third and final requirement for service connection for PTSD 
is credible supporting evidence that the claimed in-service 
stressor occurred.  Id.  Recently, the evidentiary standards for 
establishing an in-service stressor related to a veteran's fear 
of hostile military or terrorist activity have been modified so 
that, absent clear and convincing evidence to the contrary, a 
claimed stressor that is deemed by a VA psychologist or contract 
equivalent to be sufficient to support a diagnosis of PTSD and is 
consistent with the places, types, and circumstances of the 
Veteran's service may be established based on the Veteran's lay 
testimony alone.  See Final Rule, 75 Fed. Reg. 39,843-52 (2010).  
In this case, the Veteran is not claiming a stressor related to 
his fear of hostile military or terrorist activity, so the new 
regulation does not apply.  Likewise, the record does not 
indicate, and the Veteran is not claiming, a stressor related to 
combat.  Cf. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Instead, the Veteran is claiming PTSD due to a shipboard fire and 
an incident in which a seaman threatened to blow up the ship with 
a hand grenade.  During his October 2003 VA examination, the 
Veteran also claimed one instance when he jumped overboard and 
began to swim in order to avoid harassment by his shipmates.  
Unlike combat stressors, which may go unrecorded due to the 
exigency of the situation, and unlike stressors related to a 
veteran's fear of hostile military or terrorist activities, which 
may be too vague to reduce to writing, the Veteran's claimed 
stressor are distinct events in the history of the USS Kansas 
City that did not occur amid hostile fire; events that should 
have warranted entry in the ship's regularly kept records.  In a 
September 2009 letter, the Naval Historic Center explained a 
delay in the production of records due to the relocation of the 
archives but informed VA that the annual Command History Reports 
for the USS Kansas City did not verify the hand grenade incident.  
The command history reports from the USS Kansas City have since 
been associated with the record.  These reports do not include 
reference to the Veteran's alleged stressors of a fire aboard the 
ship or of seaman Robert Miller threatening fellow servicemen 
with a live grenade.  Nor do these records or the Veteran's 
service treatment or personnel records corroborate his account of 
jumping overboard.  Ultimately, no reference to any of these 
events has been found in these reports.  In his April 2007 
statement, the Veteran claimed that this lack of confirmation in 
the records is due to the captain's dereliction of duty.  There 
is no other indication that these records are lacking.  Notably, 
these records do include reference to another sailor who went 
overboard in March 1972.  Thus, the objective evidence has not 
confirmed his claimed stressors.

Credible supporting evidence that any of the claimed in-service 
stressors occurred cannot be obtained.  Therefore, service 
connection for PTSD cannot be established.  In reaching this 
decision, the Board has determined that application of the 
benefit-of-the-doubt doctrine is not applicable because the 
preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).




ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


